                           IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON



VORLADETH                                             Case No. 6:17-cv-00823-SU
SOUVANNACHOUMKHAM,
                                                      OPINION AND ORDER
                    Petitioner,

        v.

JEFF PREMO,

                Respondent.


Thomas J. Hester, Assistant Federal Public Defender, Office of the Federal Public Defender,
101 SW Main Street, Suite 1700, Portland, Oregon 97204. Attorney for Petitioner.

Ellen F. Rosenblum, Attorney General, and Nick M. Kallstrom, Assistant Attorney General,
Oregon Department of Justice, 1162 Court Street NE, Salem, Oregon 97301. Attorneys for
Respondent.

IMMERGUT, District Judge.

       On September 25, 2019, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation (F&R), recommending denial of the petition for writ of habeas corpus that

Petitioner filed in this matter. ECF 57. Judge Sullivan further recommended that this Court

dismiss the case with prejudice and decline to issue a certificate of appealability. Id. No party

filed objections.



PAGE 1 – OPINION AND ORDER
                                          DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party files objections to a magistrate judge’s F&R, “the court shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte,” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       Although no party filed objections, this Court has reviewed the F&R, ECF 57, and adopts

it in full. The petition for writ of habeas corpus, ECF 1, is DENIED. This case is DISMISSED

with prejudice. This Court DECLINES to issue a certificate of appealability because Petitioner

has not made a substantial showing of the denial of a constitutional right, as required under

28 U.S.C. § 2253(c)(2).


       IT IS SO ORDERED.

       DATED this 31st day of October, 2019.

                                                     /s/ Karin J. Immergut
                                                     Karin J. Immergut
                                                     United States District Judge




PAGE 2 – OPINION AND ORDER
